Citation Nr: 1703618	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  15-19 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta Education Center


THE ISSUE

Entitlement to a waiver of recovery of overpayment of education benefits under the Veterans' Retraining Assistance Program (VRAP), in the amount of $878.93.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from November 1977 to April 1978, and from December 1978 to April 1981.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran originally requested a videoconference hearing before the Board in her May 2015 substantive appeal; however, in an August 2016 statement, the Veteran withdrew her request for a Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has reported that she was unable to attend classes due to medical problems including a cyst in her throat, a right hip disorder, and a lower back disorder; additionally, the Veteran has been unemployed since April 2013 and homeless since June 2015.

2.  Resolving all doubt in the Veteran's favor, collection of the debt would constitute an undue hardship on the Veteran.


CONCLUSION OF LAW

Waiver of the recovery of education benefits in the amount of $878.93 is warranted. 38 U.S.C.A. §§ 3001, 3301-3324, 3685, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965, 1.966, 21.9635, 21.9635, 21.9695 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran requests the waiver of a VA overpayment dollars in education benefits under VRAP.
 
The record shows that the Veteran was enrolled to attend courses at the American College of Technology for a term that began August 19, 2013, and ended on December 29, 2013.  It appears the debt in question was created when the Veteran failed to maintain attendance; specifically, school records indicate that she went inactive for 14 days as of October 15, 2013.

The VRAP was established by Pub. L. 112-56, Title II, § 211, 125 Stat. 713.  VA will pay educational assistance for an eligible individual's pursuit of an approved program of education.  38 C.F.R. § 21.7120.  Educational assistance means the monetary benefit payable under 38 U.S.C. Ch	apter 33 to, or on behalf of, individuals who meet the eligibility requirements for pursuit of an approved program of education.  38 C.F.R. § 21.9505(7).
 
In order to receive educational assistance for pursuit of program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Id.  The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran.  38 C.F.R. § 21.7144(b).
 
In making all determinations, the Board must fully consider the lay assertions of record.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran maintains in statements dated December 2013, August 2014, November 2014, January 2015, February 2015, and April 2015 that the recovery of overpayment for the aforementioned debt should be waived due to the financial burden it would place on her.
 
Recovery of the overpayment of benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the obligor, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights, and requires a fair decision between the obligor and the Government that is not unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965.
 
In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: fault of the debtor; balancing of faults between the debtor and VA; undue hardship of collection on the debtor; defeat of the purpose of an existing benefit to the appellant; unjust enrichment of the appellant; and whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).
 
The Veteran's request for a waiver of overpayment was timely filed and there is no indication of fraud, misrepresentation or bad faith which would preclude the granting of waiver.  38 U.S.C.A. §§ 5302(a), (c); 38 C.F.R. §§ 1.963(b), 1.965(b).
 
The Board finds that a waiver of the overpayment at issue is warranted.  Addressing the factors set forth in 38 C.F.R. § 1.965(a), the creation of the debt appears to have resulted from the Veteran's failure to notify VA directly and in a timely fashion of her inability to attend classes due to medical problems including a cyst in her throat, a right hip disorder, and a lower back disorder, as she reported in her August 2014 statement.  The fault for creation of the debt does not rest with VA, as it was the Veteran's responsibility to notify VA of her cessation of attendance, and VA learned of said cessation from the school in a November 2013 letter.  There is no indication that collection of the overpayment would defeat of the purpose of an existing benefit.  There is also no indication that the Veteran detrimentally changed her position in reliance on the overpayment.
 
As to whether the collection of the overpayment constitutes an undue hardship, the Veteran reported in August 2014 that she has been unemployed since April 2013; in April 2015, she reported that she remains unemployed.  The Veteran also began receiving $1586.71 per month in VA disability benefits effective April 1, 2015, as well as lesser amounts prior to that date.  In February 2015, the Veteran reported that her expenses include rent, her minor child, and electric and gas bills.  In October 2015 and November 2015, the Veteran reported that she had become homeless as of June 2015.

The overpayment is small enough to avoid unjustly enriching the Veteran.  Moreover, given the lay statements from the Veteran indicating homelessness, any unjust enrichment concerns are outweighed by the undue hardship that the she would suffer as a consequence of repayment.  Based on the evidence of record, and after weighing all of the equities involved, the Board finds that recovery of the overpayment from the Veteran would be against equity and good conscience.  Thus, the Veteran's request for waiver of recovery of the overpayment is granted.


ORDER

Waiver of the recovery of an overpayment in the amount of $878.93 for education benefits under VRAP is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


